United States Court of Appeals
                                                                                              Fifth Circuit
                                                                                            F I L E D
                       IN THE UNITED STATES COURT OF APPEALS
                                                                                             April 21, 2003
                                    FOR THE FIFTH CIRCUIT
                                                                                        Charles R. Fulbruge III
                                                                                                Clerk
                                   __________________________

                                     Nos. 01-31482 & 02-30286
                                   __________________________


WAVY H. DOYLE, JR., in his capacity as testamentary executor on behalf
of Wavy H. Doyle Succession; ERA L. DOYLE,
                                                                                    Plaintiffs-Appellees,

versus

MARK C. LANDRY; GAYLE LOUISE SCHULTZ, formerly known as Gayle
Louise Doyle; NEWMAN, MATHIS, BRADY WAKEFIELD & SPEDALE,

                                                                                Defendants-Appellants.

                  ___________________________________________________

                         Appeals from the United States District Court
                             For the Western District of Louisiana
                                      (No. 98-CV-2332)
                  ___________________________________________________

Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.

EDITH BROWN CLEMENT, Circuit Judge:*

         Appellees, Wavy and Era Doyle (“the Doyles”), filed an action against Appellants, Gayle

Schultz (“Schultz”), her lawyer, Mark Landry (“Landry”), and his firm, Newman, Mathis, Brady,

Wakefield & Spedale (“Newman Mathis”) (collectively “Appellants”), claiming damages for

Appellants’ premature invocation of a writ of fieri facias (“writ of fi fa”) against the Doyles’ property.

The Doyles asserted a federal claim under 42 U.S.C. § 1983 based on Appellants’ unconstitutional

         *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
application of a state statute in deprivation of the Doyles’ due process rights, and a pendent state

claim for wrongful seizure. After trial, the jury returned a special verdict finding that Appellants

“knowingly or intentionally committed acts that resulted in the wrongful seizure of the Doyles’

property,” and awarded $11,448.75 in special damages for attorneys’ fees incurred in the Louisiana

state court proceedings against all Appellants, $50,000 in general damages against all Appellants for

emotional distress, and punitive damages against Landry and Newman Mathis in the amount of

$200,000. For the following reasons, we AFFIRM in part and REVERSE and REMAND in part.

                                I. FACTS AND PROCEEDINGS

       This action arose pursuant to Schultz’s attempt to enforce a Texas judgment against the

Doyles, and their son, Jerry Wayne Doyle. During a divorce proceeding between Schultz and Jerry

Doyle, Jerry Doyle attempted to hide from Schultz community assets that were subject to a property

settlement by, inter alia, diverting funds into his parents’ Louisiana bank accounts. Consequently,

Schultz named the Doyles as additional defendants in the divorce action and sought an award of

punitive damages under Texas law. The Texas court awarded $100,000 in punitive damages and

attorneys’ fees to Schultz against the Doyles and Jerry Doyle.

       Schultz hired Landry, a lawyer at the firm, Newman Mathis, to enforce the Texas judgment

against the Doyles in Louisiana. On January 26, 1998, Landry filed a petition on behalf of Schultz

in the Ninth Judicial District Court for the Parish of Rapides for recognition and enforcement of the

Texas judgment. The Doyles retained Robert Nida (“Nida”) and the firm of Gold, Weems, Bruser,

Sues & Rundell to defend against the enforcement of the Texas judgment. On February 18, 1998,

Nida filed an Answer and Reconventional Demand on the Doyles’ behalf to stay enforcement of the

Texas judgment.


                                                 2
       On March 9, 1998, Schultz obtained an order recognizing the Texas judgment pursuant to

the Louisiana version of the Uniform Enforcement of Foreign Judgments Act.1 Landry did not

request that the clerk send a copy of the Notice of Judgment to the Doyles or their counsel, Nida.

Three days later, on March 12, 1998, through Landry, Schultz requested that the clerk of court issue

a writ of fi fa directing the sheriff to seize the Doyles’ home pursuant to Louisiana Code of Civil

Procedure article 2253. Landry sent a copy of the letter requesting the writ to the sheriff, but he did

not send a copy to Nida.2 Schultz and Landry requested the writ of fi fa before the Doyles received

notice of the March 9 order recognizing the Texas judgment, and before the delays for suspensive

appeals had run.3

       The clerk of court issued the writ of fi fa on March 20, 1998. The sheriff went to the Doyles’

home and served them with the Notice of seizure, which constructively seized the Doyles’ home on

March 30, 1998. It was at this time that the Doyles received notice of the March 9 Order enforcing

the Texas judgment in Louisiana. Nida, who was also unaware of the March 9 Order prior to seizure,

promptly filed pleadings to recall the writ and to enjoin the seizure and sale.

       The Doyles successfully petitioned the Ninth Judicial District Court to revoke the writ of fi

fa and to issue a preliminary injunction enjoining the sale of their home.4 The Third Court of Appeal




       1
        LA. R.S. 13:4241, et seq.
       2
         Landry used Newman Mathis letterhead to conduct all correspondence, acting as one of
their attorneys. 4 R. at 104.
       3
         Louisiana Code of Civil Procedure article 2252 forbids the issuance of a writ of fi fa
before the delays for suspensive appeal expire.
       4
        At this point, the Doyles’ home had been seized for 39 days.

                                                  3
affirmed.5 The Louisiana Supreme Court denied certiorari, finding that the Court of Appeal’s result

was correct.6

       The Doyles filed suit against Schultz, Landry, and Newman Mathis, asserting a claim under

42 U.S.C. § 1983 for deprivation of property without due process and a pendent state law claim for

wrongful seizure. Mr. Doyle died before trial. Consequently, his oldest son, Wavy H. Doyle, Jr.

(“Harry”) was permitted to proceed on his father’s behalf as testamentary executor.

       At the close of the Doyles’ case, Appellants moved for Judgment as a Matter of Law

(“JMOL”) as to the state claim of wrongful seizure for defendants Mark Landry and Newman Mathis

under Rule 50(a). The court, however, denied the motion because “[Landry and Newman Mathis]

are the state actor [sic] when they [were] engaged to do [the writ of fi fa] and are so imbued with the

state regulatory process that they become state actors.” 4 R. at 129. At the close of the Appellants’

case, during jury deliberations, Appellants proffered evidence from events leading to the Texas

judgment that had been excluded in limine by the court at the beginning of the trial. Appellants

argued that the evidence could have been used to impeach Mrs. Doyle. See id. at 214. Appellants

did not renew their Rule 50 motion at the close of all evidence or after trial, nor did they move for

a new trial under Rule 59.

       The jury returned a special verdict in favor of the Doyles. The jury found that Appellants

“knowingly or intentionally committed acts that resulted in the wrongful seizure of the Doyles’

property.” They awarded special damages in the amount of $11,448.75 for the attorneys’ fees the

Doyles incurred while contesting the writ of fi fa. The jury further awarded general damages for


       5
        See Schultz v. Doyle, 727 So.2d 691 (La. App. 3 Cir. 1999).
       6
        See Schultz v. Doyle, 743 So.2d 670 (La. 1999).

                                                  4
emotional distress in the amount of $50,000. Finally, they found that punitive damages were

appropriate against Landry and Newman Mathis, and therefore awarded the Doyles $200,000. The

district court awarded the Doyles attorneys’ fees incurred in bringing the 42 U.S.C. § 1983 (“§

1983") claim pursuant to 42 U.S.C. § 1988.

       Appellants raise six issues on appeal, contending that the district court: (1) erred in finding

that Appellants were liable as state actors under § 1983 for wrongfully seizing the Doyles’ property

in violation of their due process rights because the Doyles were not deprived of property rights, nor

were they deprived of notice and opportunity to be heard; (2) erred in refusing to allow Appellants

to cross-examine Mrs. Doyle regarding the Texas proceedings for purposes of impeachment under

Rule 608(b); (3) erred in denying Appellants’ motion for JMOL for Landry and Newman Mathis with

regard to the state wrongful seizure claim; (4) erred in allowing the Doyles to recover as special

damages attorneys’ fees incurred in state court; (5) erred in allowing the jury to award the Doyles

excessive general damages; and (6) erred in awarding punitive damages against Landry and Newman

Mathis.7 We REVERSE and REMAND for a new trial with regard to general and punitive damages,

but we AFFIRM on all of Appellants’ other grounds for appeal.

                                        II. DISCUSSION

A. Appellants’ Liability Under § 1983

       1. Standard of Review

       The Appellants did not move for Judgment as a Matter of Law under Federal Rule of Civil


       7
          Appellants also argue, in one page without citing any authority, that the district court
erred by awarding attorneys’ fees to the Doyles under 42 U.S.C. § 1988. A party waives an issue
if he fails to adequately brief it. See L&A Contracting v. S. Concrete Servs., 17 F.3d 106, 113
(5th Cir. 1994) (refusing to review an issue where a party “cit[ed] no authority in its one-page
argument”). Accordingly, this issue is inadequately briefed, and we regard it as waived.

                                                 5
Procedure Rule 50 either at the conclusion of all of the evidence with regard to the § 1983 issue, the

wrongful seizure issue, or with regard to damages, nor did they make a post-verdict motion for

JMOL or for a new trial. Consequently, the Appellants raise the following issues for the first time

on appeal. “It is the unwavering rule in this Circuit that issues raised for the first time on appeal are

reviewed only for plain error.” McCann v. Texas City Refining, Inc., 984 F.2d 667, 673 (5th Cir.

1993). Under plain error analysis, to correct an error that was not raised at trial, this Court must

determine whether there is: “(1) error; (2) that is plain; and (3) that affect[s] substantial rights.”

Holmes v. Texas A&M Univ., 145 F.3d 681, 685 (5th Cir. 1998) (citing United States v. Olano, 507

U.S. 725, 732 (1993)).

        2. Analysis

        The Appellants first argue that the district court erred in finding that they were liable as state

actors under § 1983 for wrongfully seizing the Doyles’ property because the Doyles were not

deprived of property rights, nor were they deprived of notice and opportunity to be heard.

Appellants’ argument is without merit. As the Supreme Court held in Lugar v. Edmondson Oil Co.,

457 U.S. 922 (1982), private parties invoking a state attachment statute which results in the

deprivation of a federal right, may be held liable under § 1983 if their actions are fairly attributable

to the State. Id. at 936. The Lugar court established a two-part test to determine whether the

deprivation of a party’s right by a private actor may be fairly attributable to the state: (1) “the

deprivation must be caused by the exercise of some right or privilege created by the State or by a rule

of conduct imposed by the state or by a person for whom the State is responsible;” and (2) “the party

charged with the deprivation must be a person who may fairly be said to be a state actor.” Id. at 937.

        First, it is clear that the Doyles were deprived of both their property rights, and notice and


                                                    6
opportunity to be heard. A writ of fi fa under Louisiana law clearly int rferes wit h an owners’
                                                                       e

property rights, regardless of whether the owner continues to live on the seized property. DuBois

v. Travelers Indem. Co., 261 So.2d 94, 96 (La. App. 3 Cir. 1972). “[A]t a minimum, [the due

process clause] require[s] that deprivation of life, liberty or property by adjudication be preceded by

notice.” Mullane v. Cent. Hanover Bank & Trust, 339 U.S. 306, 313 (1950) (emphasis added).

Accordingly, as observed in Cobb v. Miller, 818 F.2d 1227 (5th Cir. 1987), one of the main concerns

with regard to a writ of fi fa is that “the party whose property is to be seized has notice and an

opportunity to be heard before seizure.” Id. at 1239 (emphasis in original). It is undisputed that the

Doyles received notice of the Louisiana Order enforcing the Texas judgment well after their home

was already seized. Unlike the plaintiffs in Cobb, the Doyles were not afforded an opportunity to be

heard before seizure, and therefore were deprived of property without notice and opportunity to be

heard.

         Second, a private part y’s joint participation with state officials in the seizure of disputed

property based on that party’s ex parte application is sufficient to characterize the party as a “state

actor” for purposes of the Fourteenth Amendment. Id. at 941-42. As such, the Appellants were state

actors because: (1) Schultz requested the writ of fi fa, which set into motion the procedures directly

involving state officials that led to the constructive seizure of the Doyles’ home, and (2) as Schultz’s

attorneys, Landry and Newman Mathis may be considered state actors because they employed the

state to execute the writ of fi fa, a state-provided procedure. See Jordan v. Fox, Rothschild, O’Brien

& Frankel, 20 F.3d 1250, 1267 (3d Cir. 1994).




                                                   7
B. District Court’s Exclusion of Pre-Texas Judgment Evidence

       1. Standard of Review

       When reviewing evidentiary rulings by the district court, this Court typically applies an “abuse

of discretion standard.” Johnson v. Ford Motor Co., 988 F.2d 573, 578 (5th Cir. 1993). If the

district court excludes evidence when a party has made an offer of proof in limine, and the party then

fails to later renew its offer of proof, the evidentiary ruling is subject to plain error review. United

States v. Graves, 5 F.3d 1546, 1552-53 (5th Cir. 1993). Plain error review applies here because

Appellants did not timely renew their objection to the exclusion of the Texas proceedings evidence

when Mrs. Doyle testified. See id. at 1552-53.

       2. Analysis

       Appellants contend that the district court erred in excluding evidence regarding the Texas

proceedings that lead to the writ of fi fa. Appellants argue that the evidence should have been

admitted for purposes of impeaching Mrs. Doyle under Federal Rules of Evidence Rule 608(b).

       Under Rule 608(b) “[s]pecific instances of the conduct of a witness for the purpose of

attacking or supporting the witness’ credibility, other than conviction of a crime as provided in rule

609, may not be proved by extrinsic evidence.” “By its language, Rule 608(b) clearly prevents the

[parties] from presenting evidence of specific instances of untruthful conduct by certain . . .

witness[es] to show that these witnesses had a propensity for untruthfulness.” Samson v. Apollo Res.,

Inc., 242 F.3d 629, 641 (5th Cir. 2001). However, extrinsic evidence of specific instances of bad

conduct may come in if offered for more than the sole purpose of exhibiting the witness’s general

capacity to be untruthful. See United States v. Opager, 589 F.2d 799, 801 (5th Cir. 1979) (finding

that district court erred in excluding evidence under Rule 608(b) when it tended to prove not only


                                                   8
the defendant’s reputation for truthfulness, but also suppo rted a material element of her defense).

Here, it is doubtful that the wire transfer records and handwritten statements evidencing the Doyles’

compliance with Jerry Doyle’s scheme would have been offered for anything other than specific

instances of conduct showing the Doyles’ propensity for untruthfulness.

        Moreover, the jury had the Texas judgment before them during their deliberations, which

stated: “WAVY H. DOYLE and ERA L. DOYLE conspired to commit fraud and did commit fraud

on the community and GAYLE LOUISE DOYLE.” Any impeachment purpose that would have been

served by the excluded evidence was undoubtedly fulfilled by the Texas judgment itself. Therefore,

unlike other cases where the extrinsic evidence of a specific instance of conduct bears directly on a

witness’ testimony in a material issue in a case, or proves something more than the witness’ character

for truthfulness, the district court did not commit plain error in excluding the letters and wire transfer

records from evidence.

C. Judgment as a Matter of Law on the State Wrongful Seizure Claim

        The Appellants next claim that the district court erred by denying Appellants’ motion for

JMOL for Landry and Newman Mathis with regard to the state wrongful seizure claim because an

attorney cannot be held liable to a non-client unless the attorney knowingly violated a prohibitory

statute. Appellants moved for JMOL at the close of the Doyles’ case, but did not renew the motion.

Consequently, this Court reviews this issue for plain error. See supra Part II.A.1.

        In Penalber v. Blount, 550 So.2d 577 (La. 1989), a police jury filed suit against Penalber and

her attorney, Connelly, for wrongful seizure of public funds. As occurred in this case, Connelly

intentionally failed to request that the police jury receive notice that Penalber had issued a writ of fi

fa against some of their assets. The Louisiana Supreme Court held that, while an attorney may not


                                                    9
be held liable to a non-client for malpractice or negligence because the attorney owed no duty to the

non-client, an attorney could be held liable to a non-client for intentional tortious conduct. Id. at 582.

Moreover, the court explained that the “intent” element of an intentional tort is not concerned with

a desire to do any harm. “Rather, it is an intent to bring about a result which will invade the interests

of another in a way that the law forbids. The defendant may be liable although . . . honestly believing

that the act would not injure the plaintiff.” Id. (citations omitted).

        Given the definition of an intentional tort by the Louisiana Supreme Court in Penalber, it is

clear that while Landry may have believed his interpretation of the law was correct, he intended to

seize the Doyles’ property and took measures to ensure that they were not apprised of the issuance

of the writ before the sheriff seized their property. As such, he intentionally took measures to bring

about a result which invaded the Doyles’ interests in a way that the law forbids. Penalber, 550 So.2d

at 582. Thus, the district court did not plainly err in denying JMOL to Landry and Newman Mathis.

D. Attorneys Fees as Special Damages

        After finding in favor of the Doyles on their § 1983 claim, the jury awarded them $11,448.75

in special damages for attorneys’ fees incurred in fighting the writ of fi fa in state court. Appellants

contend that the district court erred in awarding attorneys’ fees as special damages because when the

Doyles sought an injunction in the underlying st ate action, the statute allowing for injunction of a

wrongful seizure provided the court may allow damages if the court grants the injunction to the

judgment debtor. LA. CODE CIV. PROC. art. 2298. Appellants argue that because the Doyles were

successful in procuring the injunction and did not seek attorneys’ fees pursuant to the statute, they

were precluded from pursuing attorneys’ fees in any other context. The Appellants raise this

argument for the first time on appeal, and thus it is subject to plain error review. See supra Part


                                                   10
II.A.1.

          Federal authority supports the award of attorneys’ fees as special damages in a § 1983 action.

A plaintiff who establishes deprivation of a constitutional right actionable under § 1983 is entitled to

recover compensatory damages for all injuries that arise as a result of that deprivation, including

economic harm. Castellano v. Fragozo, 311 F.3d 689, 710 (5th Cir. 2002). In Castellano, this

Court allowed a § 1983 plaintiff to recover attorneys’ fees incurred in defending against a malicious

prosecution as compensatory damages because the damages were a direct and foreseeable result of

the defendants’ wrongful conduct. Id.; see also Hale v. Fish, 899 F.2d 390, 403 (5th Cir. 1990)

(finding that attorneys’ fees incurred by plaintiff in defending a wrongful arrest in state court should

be included as an item of compensatory damages in a § 1983 claim based on the arrest,

notwithstanding the fact that plaintiff’s mother, not plaintiff, had paid the fees).

          In this case, the Doyles clearly suffered economic harm as the result of the premature writ of

fi fa against their home. They incurred $11,448.75 in fees by retaining Nida to fight the writ of fi fa

and to seek an injunction against the sale of their home in Louisiana district court, in the Court of

Appeal, and finally in opposing a writ of certiorari to the Louisiana Supreme Court. The Doyles

incurred the attorneys’ fees as a direct result of Appellants’ wrongful conduct as well as the

Appellants’ determination, all the way to the Louisiana Supreme Court, that they correctly invoked

the writ of fi fa procedures. Such damages were foreseeable. Accordingly, given this Court’s

findings that attorneys’ fees are permissible items of compensatory damages in other § 1983 cases,

e.g., Castellano, 311 F.3d at 710; Hale, 899 F.2d at 403, the district court did not commit plain error

by awarding the Doyles $11,448.75 in special damages.

E. General Damages as Excessive


                                                   11
       1. Standard of Review

       The Appellants next challenge the Doyles’ $50,000 general damages award as excessive. In

evaluating the issue of excessive damages, “t he question for this Court is whether viewing the

testimony and exhibits most favorably to the plaintiff, there is within the standard [of review]

sufficient evidence” to support the amount of damages awarded by the jury. Jamison Co. v.

Westvaco Corp., 526 F.2d 922, 927 (5th Cir. 1976). When a party fails to comply with Rule 50 by

moving for JMOL at the close of evidence and then further fails to make or renew the motion at the

end of trial, plain error review applies to evaluate the issue of sufficiency of the evidence. Wallace

v. Flintco, Inc., 143 F.3d 955, 963 (5th Cir. 1998). Consequently, under plain error review, “[t]he

question before this Court is not whether there was substantial evidence to support the jury verdict,

but whether there was any evidence to support the jury verdict.” McCann, 984 F.2d at 673

(emphasis in original). If there is no evidence to support the jury verdict, appellate relief is limited

to ordering a new trial. Id.

       2. Analysis

       Generally, this Court considers a jury verdict excessive only if it is “contrary to right reason”

or “entirely disproportionate to the injury sustained.” Vadie v. Miss. State Univ., 218 F.3d 365, 375

(5th Cir. 2000). To pro ve a claim for mental damages, the claimant must prove a “specific

discernable injury” to his emotional state “with evidence regarding the ‘nature and extent’ of the

harm.” Id. at 376 (quoting Patterson v. P.H.P. Healthcare Corp., 90 F.3d 927, 938, 940 (5th Cir.

1996)). The type of evidence that a claimant may use to meet that burden may include “corroborating

testimony or medical or psychological evidence.” Id. at 940 (citations omitted).

       In Hart v. Walker, 720 F.2d 1436 (5th Cir. 1983), a case similar to the case at hand, plaintiffs


                                                  12
sued a city official under § 1983 for deprivation of property rights and the right to be free of

unwarranted arrest without due process. In that case, this Court approved a jury award of $7,500

for deprivation of the plaintiffs’ enjoyment of their property, emotional distress, and the destruction

of the plaintiffs’ culverts. See id. at 1441-42. In doing so, the Court noted that the plaintiffs

presented evidence that “the incident resulted in significant publicity in the community and that the

Harts were humiliated as a result.” Id. at 1441.8

       In Louisiana cases regarding state claims for wrongful seizure, general damages awards for

humiliation, embarrassment, inconvenience and worry typically range from $750 to $2,500. See, e.g.,

Commercial Credit Corp. v. Nolan, 385 So.2d 1246, 1248-49 (La. App. 3d Cir. 1980) (awarding

$2,500 in general damages for humiliation, embarrassment, and worry as a result of the seizure of

claimant’s home for two and one-half months); Dubois, 276 So.2d at 815 (increasing general

damages award to $750 for emotional distress resulting from wrongful seizure of claimant’s home

for ten months).

       Here, while the Doyles presented corroborating evidence by their attorney, Nida, and their

son, Harry, to demonstrate their emotional distress, without more, it could not support an award of

$50,000. It is noteworthy that the writ of fi fa only seized the Doyles’ home for approximately 39

days until the state district court enjoined the seizure. While the Doyles may have been concerned


       8
         The Doyles urge that in other § 1983 cases in this Circuit where the jury awarded general
damages for emotional distress, the awards have sometimes been as high as $100,000.
Nevertheless, we note that in those cases, the plaintiffs experienced other serious manifestations,
often physical in nature, as a result of their distress. See, e.g., Williams v. Trader Publ’g Co., 218
F.3d 481, 486 (5th Cir. 2000) (noting that plaintiff suffered sleep loss, severe weight loss, and
began to smoke); Forsyth v. City of Dallas, 91 F.3d 769 (5th Cir. 1996) (finding that distress
caused plaintiffs to suffer depression, weight loss, intestinal problems, marital problems, and to
resort to seeing a psychologist). Because the Doyles did not put forth such evidence at trial, these
cases are not useful comparisons here.

                                                  13
that they could possibly lose their home during that time, they were permitted to remain on the

premises for the entire period. Moreover, there was no evidence to show that there were additional

circumstances, such as the significant humiliating publicity suffered by the plaint iffs in Hart, that

contributed to their emotional distress. The litigation that ensued as a result of the wrongful seizure

may have been an inconvenience to the Doyles. However, given the $7,500 jury award in Hart and

the damages awards in the Louisiana wrongful seizure cases, it is clear that the Doyles did not present

any evidence to show that the $50,000 jury award was proportionate to the harm sustained.

F. Punitive Damages

       1. Standard of Review

       The Appellants next argue that the district court should not have awarded any punitive

damages. Because the award of punitive damages is within the discretion of the trier of fact,

Longoria v. Wilson, 730 F.2d 300, 305 (5th Cir. 1984), when reviewing the propriety of an award

of punitive damages, this Court’s scope of review is “strictly limited.” Melear v. Spears, 862 F.2d

1177, 1187 (5th Cir. 1989).

       2. Analysis

       While general or compensatory damages are often awarded at the same time as punitive

damages, and by the same decisionmaker, they serve distinct purposes. The purpose of general or

compensatory damages is to compensate for the concrete harm the plaintiff has suffered as a result

of the defendant’s harmful conduct. Cooper Indus., Inc. v. Leatherman Tool Group, Inc., 532 U.S.

424, 432 (2001). By contrast, punitive damages are not compensation for injury—“they are private

fines levied by civil juries to punish reprehensible conduct and to deter its future occurrence.” Gertz

v. Robert Welch, Inc., 418 U.S. 323, 350 (1974). A jury may assess punitive damages in a § 1983


                                                  14
case when the defendant’s conduct exhibits callous or reckless indifference to the federally protected

rights of others. Melear, 862 F.2d at 1187 (citing Smith v. Wade, 461 U.S. 30, 56 (1983)).

       At the very least, some punitive damages were appropriate here.              Landry’s conduct

demonstrates that he intended to prevent the Doyles and their counsel from receiving notice of the

Order enforcing the Texas judgment as well as the writ itself.9 In doing so, he exhibited a “callous

indifference” to the Doyles’ right to not be deprived of their property without notice and an

opportunity to be heard. Id. By awarding punitive damages, the district court served the dual goals

of punishing Landry and his law firm for their conduct and deterring them from intentionally

concealing notice from their opponents. Id.

       In any event, although punitive damages may stand independently of compensatory damages,

the two are sufficiently interwoven in this case such that both issues should be retried together in the

interests of justice. See Fury Imports, Inc. v. Shakespeare Co., 554 F.2d 1376, 1389 (5th Cir. 1977).

Consequently, we remand the issue of punitive damages for a new trial.



                                        III. CONCLUSION

       In light of the foregoing, we AFFIRM the district court’s ruling on the issues of § 1983 and

wrongful seizure liability, and special damages. However, we REVERSE and REMAND for a new

trial on the issue of general and punitive damages.


       9
          Although Landry previously copied the Doyles’ attorney, Nida, on other documents, he
deliberately declined to copy Nida on his request to the clerk of court for the issuance of the writ
of fi fa, and declined to notify Nida about the writ when Nida filed a memorandum opposing the
motion to enforce the Texas judgment after the court issued the Order recognizing the Texas
judgment. Landry was fully aware that “the sheriff’s department was going to show up at Mr.
and Mrs. Doyle’s house, unbeknownst to them, and serve them with the seizure order.” 4 R. at
48.

                                                  15